                           United States District Court
                                 NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION



 CERTAIN UNDERWRITERS AT                           §
 LLOYD'S, LONDON SUBSCRIBING                       §
 TO POLICY NO. B1230AP03924A17                     §
                                                   §
                     V.                            §      CIVIL ACTION NO. 3:19-CV-1696-S
                                                   §
 PROPERTY RISK SERVICES                            §
 MANAGEMENT II, and JAMES                          §
 MORGAN, LTD.                                      §

                          MEMORANDUM OPINION AND ORDER

        This Order addresses Defendant James Morgan, Ltd.'s ("Defendant") Motion to Join

Subscribers (ECF No. 6]. For the following reasons, the Court denies the Motion but orders

Plaintiffs   Certain Underwriters        at   Lloyd's,   London subscribing   severally to    Policy

No. B 1230AP03924Al 7 ("Plaintiffs") to file an amended complaint to allege the citizenship of

Cyrene Capital Limited or another member or investor-i.e., a "Name"-to the Policy.

                                    I.          BACKGROUND

        This action involves a disagreement regarding the appointment of a neutral umpire in an

arbitration arising under a commercial property insurance policy (the "Policy"). Comp!.      ~~   I, 8.

Defendant is a Texas limited partnership and, together with Prope1iy Risk Services Management,

II, is an insured under the Policy issued by Plaintiffs. See id. Ex. A; Answer~ I. Plaintiffs are the

underwriters of Lloyd's of London who "subscribe severally to the Policy issued to" Defendant

and Property Risk, Services Management, II. See Comp!.~ 3. Lloyd's of London, in turn, "is not

an insurance company but rather a self-regulating entity which operates and controls an insurance

market," and whose members, like Plaintiffs, "buy[] and sell[] ... insurance risk" and
"collectively make up Lloyd's." Corfield v. Dall. Glen Hill LP, 355 F.3d 853, 857-58 (5th Cir.

2003) (citations omitted). The members or investors of Lloyd's

          are called "Names" and they are the individuals and corporations who finance the
          insurance market and ultimately insure risks. Names are underwriters of Lloyd's
          insurance and they invest in a percentage of the policy risk in the hope of making
          return on their investment. . . . Each Name is exposed to unlimited personal
          liability for his proportionate share of the loss on a particular policy that the Name
          has subscribed to as an underwriter. Typically[,] hundreds of Names will subscribe
          to a single policy, and the liability among the Names is several, not joint.

          Most Names or investors do not actively participate in the insurance market on a
          day to day basis. Rather, the business of insuring risk at Lloyd's is carried on by
          groups of Names called "Syndicates." In order to increase the efficiency of
          underwriting risks, a group of Names will, for a given operating year, form a
          "Syndicate" [that] will in turn subscribe to policies on behalf of all Names in the
          Syndicate. A typical Lloyd's policy has multiple Syndicates which collectively are
          responsible for 100 percent of the coverage provided by a policy. The Syndicates
          themselves have been said to have no independent legal identity. Thus, a Syndicate
          is a creature of administrative convenience through which individual investors can
          subscribe to a Lloyd's policy. A Syndicate bears no liability for the risk on a
          Lloyd's policy. Rather, all liability is born by the individual Names who belong to
          the various Syndicates that have subscribed to a policy ....

          In sum, while an insured receives a Lloyd's "policy" of insurance, what he has in
          fact received are numerous contractual commitments from each Name who has
          agreed to subscribe to the risk. The Names are jointly and severally obligated to
          the insured for the percentage of the risk each has agreed to assume. The insured
          does not have to sue each name individually however to collect on their individual
          promises because the typical Lloyd's policy contains a clause providing that "any
          [Name] can appear as representative of all [Names]." Thus, when litigation ensues
          over a Lloyd's policy, the only named Lloyd's party appearing in the litigation is
          usually the lead underwriter on the policy.

Id. at 858-59 (citations omitted). Plaintiffs identified the following Names and Syndicates to the

Policy:

          A 20% p01iion of the Policy is subscribed to by Syndicate 1969, which is not a
          citizen or resident of Texas or any other state within the United States. Cyrene
          Capital Limited [("Cyrene")] is a corporate member and capital provider for
          Syndicate 1969 and is a subsidiary of Cyrene Investments Limited, which is
          organized and maintains its principal place of business in the United Kingdom, a
          patiicipating country to the Convention. Fmihermore, as to the portions of the risk
          assumed by other Underwriters under the Policy, certain of these parties too are


                                                    2
       citizens of countries other than the United States which also participate in the
       Convention.

Comp!. ,i 3.

       After Plaintiffs tendered payment to Defendant to cover hail damage to a commercial

building, Defendant institute an arbitration proceeding underlying the present action, alleging that

the payment was grossly inadequate. See Comp!. ,i,i 9-14; Answer ,i,i 8-9. The paiiies have agreed

to arbitrate the dispute pursuant to the Policy's arbitration provision and each have selected an

arbitrator. See Comp!. ,i 15; Answer ,i,i 9-10. The arbitrators, however, have been unable to reach

an agreement as to the selection of a neutral umpire for the arbitration. See Comp!. ,i 16. Plaintiffs

filed the present action for the appointment of an umpire, see id. ,i,i 17-22, and Defendant does not

oppose the relief Plaintiffs request, provided that the Court does not appoint as an umpire an

individual proposed by the parties. See Answer ,i 12.

        Before the Court could appoint an umpire, however, Defendant filed the pending Motion

to require Plaintiffs to join "all subscribers to the ... [P]olicy." Mot. 3. According to Defendant,

joinder is necessary to ensure that the Court has subject matter jurisdiction over the dispute and to

ensure that the subscribers are bound by the arbitration process. See Br. in Supp. of Mot. to Join

Subscribers ("Br.") 4-6. Plaintiffs filed their Opposition and Defendant filed its Reply.

                                 I.        LEGAL STANDARD

                                      A.      Required Joinder

        Federal Rule of Civil Procedure 19 permits the joinder "into a lawsuit all those persons

who ought to be there." Pulitzer-Polster v. Pulitzer, 784 F.2d 1305, 1308 (5th Cir. 1986). "The

first step of a Rule 19 analysis is to determine whether an absent party is necessary to the litigation.

If the court finds that an absent party is necessary, it must analyze whether that party can be

joined." Jaffer v. Standard Chartered Bank, 301 F.R.D. 256, 260 (N.D. Tex. 2014) (citation


                                                   3
omitted). A party is deemed necessary under Rule 19(a)(l) if, in its absence, (1) "the court cannot

accord complete relief among existing parties"; (2) disposition of the action may, as a practical

matter, "impair or impede" the ability of the absent party to protect "an interest relating to the

subject of the action"; or (3) those parties presently in the case will be "subject to a substantial risk

of incurring double, multiple or otherwise inconsistent obligations." FED. R. CIV. P. 19(a)(l); see

also Pulitzer-Polster, 784 F.2d at 1308-09.          The moving paiiy "has the initial burden of

demonstrating that a missing party is necessary"; once the moving party meets this burden, "the

burden of disputing this initial appraisal falls on the party who opposes joinder." Hood ex rel.

Mississippi v. City of Memphis, 570 F.3d 625, 628 (5th Cir. 2009) (quoting Pulitzer-Polster, 784

F.2d at 1309).

                                      B.      Permissive Joinder

        Federal Rule of Civil Procedure 20(a)(l) provides that persons may be joined in one action

as plaintiffs if"(A) they assert any right to relief jointly, severally, or in the alternative with respect

to or arising out of the same transaction, occurrence, or series of transactions or occurrences; and

(B) any question oflaw or fact common to all plaintiffs will arise in the action." The Rule permits

joinder of persons as defendants if "(A) any right to relief is asserted against them jointly,

severally, or in the alternative with respect to or arising out of the same transaction, occurrence, or

series of transactions or occurrences; and (B) any question oflaw or fact common to all defendants

will arise in the action." FED. R. CIV. P. 20(a)(2). The movant has the burden of showing that the

party to be joined is an appropriate party under Rule 20. See, e.g., Graduate Med. Educ. Dev.,

LLCv. St. George's Univ., Ltd., Civ. A. H-15-2641, 2016 WL 5844707, at *14 (S.D. Tex. Oct. 6,

2016). "[E]ven if this test is satisfied, district courts have the discretion to refuse joinder in the

interest of avoiding prejudice and delay, ensuring judicial economy, or safeguarding principles of



                                                    4
fundamental fairness." Acevedo v. Allsup's Convenience Stores, Inc., 600 F.3d 516,521 (5th Cir.

2010) (citations omitted).

                                     II.       ANALYSIS

                               A.      Subject Matter Jurisdiction

       "The district courts ... have original jurisdiction over ... an action or proceeding" falling

under the Convention on the Recognition and Enforcement of Foreign Arbitral Awards

("Convention") "regardless of the amount in controversy." 9 U.S.C. § 203. "For a federal court

to have jurisdiction under the Convention, two requirements must be met: (1) there must be an

arbitration agreement or award that falls under the Convention, and (2) the dispute must relate to

that arbitration agreement." Stemcor USA Inc. v. CIA Siderurgica do Para Cosipar, 927 F.3d 906,

909 (5th Cir. 2019). An arbitration agreement falls under the Convention if:

       (1) there [is] an agreement in writing to arbitrate the dispute; (2) the agreement ...
       provide[s] for arbitration in the territory of a Convention signatory; (3) the
       agreement to arbitrate ... arise[ s] out of a commercial legal relationship; and (4) at
       least one patiy to the agreement [is] not ... an American citizen.

Id at 910 ( citing, among other authorities, Freudensprung v. Offshore Tech. Servs., Inc., 3 79 F.3d

327, 339 (5th Cir. 2004)). Moreover, an arbitration agreement that is '"entirely between citizens

of the United States'" may nonetheless "fall under the Convention" if it "involve[s] property

located abroad, envisage[ s] performance or enforcement abroad, or ha[ s] some other reasonable

relation with one or more foreign states." Brittania-U Nigeria, Ltd v. Chevron USA, Inc., 866

F.3d 709,712 (5th Cir. 2017) (quoting 9 U.S.C. § 202).

       Here, Defendant assetis that "without joinder of the subscribers," the Court cannot

ascetiain their citizenship and "confirm[] jurisdiction under 9 U.S.C. §§ 202-03." Br.       ,r 7.   As

noted above, however, the Couti does not need to ascetiain the citizenship of every subscriber.

Rather, an arbitration agreement falls under the Convention if "at least one party to the agreement


                                                 5
[is] not ... an American citizen," Stemcor USA Inc., 927 F.3d at 910 (citation omitted) (emphasis

added), or if the arbitration agreement "ha[s] some other reasonable relation with one or more

foreign states." Btittania-U, 866 F.3d at 712. As the Court could have subject matter jurisdiction

over the dispute so long as one of the subscribers to the Policy is a not an American citizen, the

Court finds that Defendant did not meet its burden of demonstrating that joinder of any party is

proper. See Hood, 570 F.3d at 628. Consequently, the Court denies the Motion on this basis.

       Nonetheless, the Court finds that Plaintiffs did not plead sufficient facts to show that the

Cami has subject matter jurisdiction.        Plaintiffs contend that they adequately alleged the

citizenship of a pmiy to the action because they "affirmatively alleged that Cyrene," which

Plaintiffs claim is a Name to the Policy, "is organized under the law of a foreign country (the

United Kingdom) that has signed the Convention." Opp'n to James Morgan, Ltd.'s Mot. to Join

Subscribers ("Opp'n") 5-6. In reality, however, Plaintiffs alleged only that Cyrene: (1) "is a

corporate member and capital provider for Syndicate 1969"; (2) "is a subsidiary of Cyrene

Investments Limited"; and (3) that Cyrene Investments Limited, the parent company, "is organized

and maintains its principal place of business in the United Kingdom." Comp!.~ 3. Even assuming

that Cyrene is a Name of Syndicate 1969, Plaintiffs alleged the state of organization and the

principal place of business of Cyrene's parent, rather than of Cyrene. See Burnside v. Sanders

Assocs, Inc., 507 F. Supp. 165, 166-67 (N.D. Tex. 1980), ajf'd, 643 F.2d 389 (5th Cir. 1981)

(noting that a subsidiary is a separate entity for citizenship purposes unless the subsidiary "is not

really a 'separate entity"' (citation omitted)). As there are insufficient facts in the record to permit

the Cami to ignore Cyrene's corporate identity, the Cami cannot conclude that at least one pmiy

to the agreement at issue in this case is not an American citizen.




                                                   6
                            B.       Parties Bound by an Arbitration Decision

         The Court further finds that Defendant did not meet its burden of showing that that

"[j]oinder of the Subscribers is needed to [e]nsure they are bound by the arbitration process." Br. 5.

Although the underlying arbitration agreement provides that a third arbitrator or umpire shall be

selected by the parties' chosen arbitrators, see Comp!. Ex. A at 18, this method for selecting an

umpire has failed. See id.       ,r 18; Answer ,r 16 ("[Defendant]        is unable to admit or deny whether

[the arbitrators] have been unable to reach an agreement regarding the appointment of a third

arbitrator."). Where the parties' chosen method for selecting a third arbitrator fails, the Federal

Arbitration Act and the Texas Arbitration Act provide that the third arbitrator can be appointed by

a court upon application of any party. See 9 U.S.C. § 5; TEX. CIV. PRAC. & REM. CODE ANN.

§ 171.04 I. Accordingly, Plaintiffs' motion for the appointment of a neutral umpire is consistent

with binding law and the terms of the paiiies' agreement.

         Furthermore, the underlying agreement provides that all Subscribers agree to "abide by the

final decision of such Court or of any Appellate Court" where the suit is "instituted against any"

of the subscribers. See Comp!. Ex. A at 19. Defendant admits that it made the demand for

arbitration, see Answer ,r 27, and, therefore, the underlying action is asse1ted by Defendant against

Plaintiffs. In other words, the Subscribers have already agreed to be bound by a decision in the

underlying action because it was instituted against them. Moreover, Plaintiffs represented to the

Comi that they are the subscribers to the relevant Policy, see Comp!. 1, and that a judgment as to

them will be binding as to all subscribers pursuant to the terms of the Policy and through collateral

estoppel. 1 See Opp'n 7-8 (citing C01field, 355 F.3d at 861). Having considered the relevant law,



1
 Defendant's concerns will likely be assuaged once Plaintiffs amend the Complaint to clearly identify the citizenship
of a Name in this action. Once Plaintiffs identify the Name, even if it is later determined that the name was the only
party properly joined, the rights of the other names will be "detennine[d] ... through collateral estoppel or
preclusion." Co1fie/d, 355 F.3d at 861. Additionally, given that Plaintiffs prevail on the pending Motion, they may

                                                          7
the terms of the Policy, and Plaintiffs' representations, the Court finds that Defendant did not meet

its burden of showing that any party should be joined to this action. Consequently, the Court

denies the Motion.

                                       III.         CONCLUSION

         For the reasons discussed above, the Court denies the Motion. The Court finds, however,

that Plaintiffs have not shown that the Court has subject matter jurisdiction. Accordingly, no later

than 7 days from the date of this Order, Plaintiffs must file an amended complaint that alleges the

citizenship of Cyrene Capital Limited or another Name to the Policy.

         SO ORDERED.

         SIGNED October 21, 2019.



                                                                REN GREN SCHOLER
                                                              UNITED STATES DISTRICT JUDGE




be judicially estopped from later attempting to argue that the remaining Names are not bound by a final judgment.
See Fornesa v. Fifth Third Mortg. Co., 897 F.3d 624, 627 (5th Cir.2018) (quoting Love v. Tyson Foods Inc., 677 F.3d
258,261 (5th Cir. 2012)).

                                                        8
